Motion is made by the Assistant Attorney-General to dismiss the appeal for want of a sufficient recognizance. Omitting formal parts of the recognizance, it is in the following language: "Conditioned that the said Frank Engman, who stands charged in this court with the offense of unlawfully carrying a pistol, and who has been convicted of said offense in this court, shall appear," etc. This recognizance fails to recite, as required by the present statute, first, that appellant was convicted of a misdemeanor; second, it fails to state the amount of the punishment, which is also a requisite of the present statute. Unlawfully carrying a pistol is not an offense, and does not sufficiently recite an offense under any of our decisions or statutes. Prior to the present form of recognizance, as prescribed by the Legislature, this character of recitation of the offense has always been held insufficient. The motion of the Assistant Attorney-General is well taken, and will be sustained. In support of the first proposition, that is, that the recognizance fails to describe an offense, see 38 S.W. Rep., 609, 56 S.W. Rep., 913, 917; articles 887 and 888 of the Code of Criminal Procedure. Under the second proposition, that is, that the recognizance must state the fine or penalty assessed, see article 887 of the Code of Criminal Procedure; Acts of the Twenty-fifth Legislature, 1897.
The motion to dismiss the appeal is in all things sustained, and the appeal is accordingly dismissed.
Dismissed.
                          ON REHEARING.                         March 8, 1911.